Judgment, Supreme Court, New York County (Michael Stallman, J.), entered January 30, 2001, which denied petitioner’s application to annul the determination of respondent State Division of Human Rights of no probable cause to petitioner’s claim of disability discrimination against the New York City Housing Authority based on its failure to provide adequate elevator service in petitioner’s building, and dismissed the petition, unanimously affirmed, without costs.
The proceeding was properly dismissed upon a record showing that the building’s elevators received regular routine maintenance, with any problems being promptly addressed, and *391that petitioner had ample opportunity to submit evidence to show otherwise. Concur — Tom, J.P., Sullivan, Rosenberger, Wallach and Buckley, JJ.